         Case 4:19-cv-00572-DPM Document 18 Filed 04/29/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JASON W. KIRKENDOLL                                                            PLAINTIFF

V.                           NO. 4:19-CV-572-DPM-BD

ANDREW SAUL, Commissioner
Social Security Administration 1                                             DEFENDANT

                           RECOMMENDED DISPOSITION

      This Recommendation has been sent to Chief Judge D.P. Marshall Jr. Either party

may file objections if they disagree with the findings or conclusions set out in this

Recommendation. If objections are filed, they should be specific and should include the

factual or legal basis for the objection.

       To be considered, objections must be received in the office of the Court Clerk

within 14 days of this Recommendation. If no objections are filed, Judge Marshall can

adopt this Recommendation without independently reviewing the record. By not

objecting, parties may waive the right to appeal questions of fact.

I.   Introduction:

       On October 5, 2011, Jason W. Kirkendoll applied for disability benefits, alleging

disability beginning September 10, 2010. (Tr. at 28, 297) His claims were denied both

initially and upon reconsideration. Id. After conducting a hearing, the Administrative

Law Judge (ALJ) denied Mr. Kirkendoll’s application on October 22, 2013. (Tr. at 39)


1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the
Social Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is
automatically substituted as the Defendant.
         Case 4:19-cv-00572-DPM Document 18 Filed 04/29/20 Page 2 of 7



He requested that the Appeals Council review the ALJ’s decision, but that request was

denied. (Tr. at 1) Thereafter, Mr. Kirkendoll filed a complaint in this Court. (Tr. at 359)

By Order entered on August 17, 2016, this Court remanded the case for development of

the record with respect to non-exertional impairments and consideration of limitations on

left upper extremity reaching. (Tr. at 365) After a second hearing, the ALJ again denied

Mr. Kirkendoll’s application. (Tr. at 310) The Appeals Council denied his request for

review. Therefore, the ALJ’s decision now stands as the final decision of the

Commissioner. Mr. Kirkendoll filed this case seeking judicial review of the decision

denying his benefits.

II. The Commissioner’s Decision:

       The ALJ found that Mr. Kirkendoll had not engaged in substantial gainful activity

from the date of his alleged onset date through the date he was last insured for disability

benefits (September 10, 2010 through December 31, 2014). (Tr. at 300) At step two of

the five-step analysis, the ALJ found that Mr. Kirkendoll had the following severe

impairments: morbid obesity, hypertension, degenerative joint disease, shortness of

breath, and depression. Id.

       After finding that Mr. Kirkendoll’s impairments did not meet or equal a listed

impairment (Tr. at 300), the ALJ determined that Mr. Kirkendoll had the residual

functional capacity (RFC) to perform work at the sedentary exertional level, with some

additional limitations. (Tr. at 302) He could occasionally reach overhead to the left and

could frequently reach overhead to the right. Id. For all other reaching, he could
                                              2
         Case 4:19-cv-00572-DPM Document 18 Filed 04/29/20 Page 3 of 7



frequently reach to both the left and the right. Id. He could frequently handle, finger, and

feel with both hands. Id. He could occasionally climb ramps and stairs, but could never

climb ladders, ropes, or scaffolds. Id. He could occasionally balance, stoop, kneel,

crouch, and crawl. Id. He could never work around unprotected heights, moving

mechanical parts, dust, odors, fumes, or pulmonary irritants. Id. He could not work in

extreme heat. Id. He could perform simple, routine, and repetitive tasks that require

simple work-related decision-making. Id. Supervision would have to be simple, direct,

and, concrete; and he was limited to work where interpersonal contact is incidental to the

work performed. Id.

       The ALJ found, based on this RFC, that Mr. Kirkendoll was unable to perform any

past relevant work. (Tr. at 308) At step five, the ALJ relied on the testimony of a

Vocational Expert (VE) to find, based on Mr. Kirkendoll’s age, education, work

experience and RFC, that Mr. Kirkendoll could perform work in the national economy as

document preparer and assembler. (Tr. at 309) The ALJ determined, therefore, that Mr.

Kirkendoll was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the record as a whole.

Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence
                                              3
         Case 4:19-cv-00572-DPM Document 18 Filed 04/29/20 Page 4 of 7



that “a reasonable mind would find it adequate to support [the Commissioner’s]

conclusion.” Halverson, 600 F.3d at 929. The Court will not reverse the decision,

however, solely because there is evidence to support a conclusion different from that

reached by the Commissioner. Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).

       B.   Mr. Kirkendoll’s Arguments on Appeal

       Mr. Kirkendoll maintains that the evidence supporting the ALJ’s decision is less

than substantial. He asserts that the ALJ failed to consider his obesity and erred at step

five by failing to resolve a conflict between the Dictionary of Occupational Titles (DOT)

and the VE’s testimony. Because the ALJ erred at step five, this Recommendation is

limited to that ground for appeal.

       Mr. Kirkendoll had a left shoulder injury that caused pain and soreness. (Tr. at

340-345) Objective testing revealed moderate shoulder separation with a slightly

displaced avulsion fracture of the distal clavicle (Tr. at 244) A consultative medical

examiner found diminished range of motion in Mr. Kirkendoll’s left shoulder in all

directions. (Tr. at 243-246) The examiner diagnosed moderate AC separation injury on

the left side, with focal tenderness and chronic pain syndrome involving the left upper

arm. Id. While this examiner assigned limitations to other physical functions, he did not

specifically offer an opinion on limitations to left upper extremity movements. Id. The

state agency reviewing physician found no reaching limitations. (Tr. at 251)

       The ALJ considered the medical evidence and the district court’s previous remand

order that required further consideration of the shoulder injury; and she limited Mr.
                                              4
         Case 4:19-cv-00572-DPM Document 18 Filed 04/29/20 Page 5 of 7



Kirkendoll to occasional overhead reaching on his left side and frequent overhead

reaching on the right. (Tr. at 302) For all other reaching, the found that Mr. Kirkendoll

could frequently reach to both the left and right. Id.

       After finding that Mr. Kirkendoll could not perform any past relevant work, the

ALJ asked the VE to identify available jobs for someone at Mr. Kirkendoll’s age and

with his work experience, education, and RFC. The VE identified the jobs of document

preparer and assembler. (Tr. 309) According to the DOT, these jobs require frequent

reaching, and Mr. Kirkendoll argues that this requirement presents a conflict. See DOT#

249.587-018; DOT# 732.684-062. The Commissioner admits that a conflict exists.

(Docket entry #17 at 11-12)

       Before relying on VE evidence to support a determination that a claimant is not

disabled, the ALJ has an affirmative responsibility to ask about “any possible conflict”

with the jobs identified by the VE and the description of those jobs in the DOT. The ALJ

is obligated to see that the conflict is explained and resolved. Renfrow v. Colvin, 496 F.3d

918, 920-21 (8th Cir. 2007); see Social Security Ruling (“SSR”) 00-4p, 2000 WL

1898704 (Dec. 4, 2000). Here, the RFC limiting the claimant to occasional overhead

reaching apparently conflicts with DOT, which indicates that the job requires frequent




                                              5
        Case 4:19-cv-00572-DPM Document 18 Filed 04/29/20 Page 6 of 7



reaching. Humphrey v. Berryhill, 2019 U.S.Dist. LEXIS 50243 *18 (E.D. Mo. March 26,

2019). The ALJ was obligated to clarify this apparent conflict.

       The ALJ asked the VE about the conflict with respect to reaching, but the VE’s

simple answer was that he believed, based on his 25 years of experience in rehabilitation

counseling, that Mr. Kirkendoll would be able to perform the jobs he identified. (Tr.at

356) He offered no support from the record; nor did he cite any references. He did not

provide any detail about the reaching requirements for the specific jobs identified; and

the ALJ did not inquire.

       A VE’s reliance solely on his or her experience is insufficient to resolve an

apparent conflict with a given job and the DOT description of that job. See Humphrey,

supra at 18 (remand required where the VE provided “no insight” into the conflict);

Montoya v. SSA, 2019 U.S. District LEXIS 99311 *4-6 (E.D. Ark. June 13, 2019) (VE

response lacked sufficient foundation).

       In Humphrey, the VE did address the specific jobs identified but did not provide

enough detail about the overhead reaching necessary for each job. That was deemed

insufficient, and the court reversed the decision. See Humphrey, supra. Details about

DOT requirements for a job, an explanation of how limitations might affect job duties,

and citations to support the VE’s opinion can resolve apparent conflicts. See Welsh v.

Colvin, 765 F.3d 926, 930 (8th Cir. 2014)(ALJ resolved apparent conflict by extensively

questioning the VE, who cited to a professional journal to support her testimony).


                                             6
        Case 4:19-cv-00572-DPM Document 18 Filed 04/29/20 Page 7 of 7



IV.   Conclusion:

      The ALJ’s decision is not supported by substantial evidence because she did not

resolve the apparent conflict between the job requirements set out in the DOT and the

VE’s testimony regarding jobs that Mr. Kirkendoll could perform. The decision should be

reversed and the case remanded with instructions for further review including, if

warranted, further development, at step five, of VE testimony with respect to reaching.

      DATED this 29th day of April, 2020.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            7
